Citation Nr: 0423720	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
cervical spine arthritis and radiculopathy.

2.  Entitlement to a rating higher than 10 percent for 
arthritis of the lumbar spine.

3.  Entitlement to a compensable rating for paresthesia of 
the alveolar nerve, left jaw.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from June 1979 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO rating decision which, in 
pertinent part, granted service connection for pes planus, 
hallux rigidus, calluses, scar and degenerative changes of 
the right foot and assigned a 10 percent rating; granted 
service connection for pes planus, calluses, and arthritis of 
the left great toe and assigned a 10 percent rating; granted 
service connection for cervical spine arthritis with 
radiculopathy and assigned a non-compensable (0 percent) 
rating, effective from November 1, 1998; granted service 
connection for arthritis of the lumbar spine and assigned a 
non-compensable rating, effective from November 1, 1998; 
granted service connection for paresthesia of the alveolar 
nerve, left jaw, and assigned a non-compensable rating, 
effective from November 1, 1998; and denied service 
connection for right eye nerve palsy.  The veteran filed a 
notice of disagreement with the five issues cited above.  By 
November 2000 rating decision, the RO granted a 30 percent 
rating for bilateral pes planus with hallux rigidus, 
callouses, and arthritis.  The veteran did not include this 
issue in his substantive appeal (VA Form 9), therefore, that 
issue is not before the Board and will not be considered 
herein.  

By rating decision dated in March 2004, the RO granted a 
higher, 20 percent, rating for cervical spine arthritis with 
radiculopathy, effective from November 1, 1998; granted a 
higher, 10 percent, rating for arthritis of the lumbar spine, 
effective from November 1, 1998; and granted service 
connection for hypertropia of the right eye (claimed as right 
eye nerve palsy) and assigned a non-compensable rating.  
Since the grant of service connection for hypertropia of the 
right eye is considered a complete grant of the benefit 
sought on appeal, that issue will not be considered herein.  
The veteran has continued his appeals for higher ratings for 
the service-connected cervical spine arthritis with 
radiculopathy, arthritis of the lumbar spine, and paresthesia 
of the alveolar nerve, left jaw.

The Board also notes that the ratings at issue in this case 
have been in effect since the grant of service connection, 
effective November 1, 1998.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.


FINDINGS OF FACT

1.  The veteran has no more than moderate limitation of 
motion of the cervical spine evidenced by 25 to 30 degrees of 
flexion and extension and 25 to 35 degrees of lateral 
rotation; he does not have ankylosis in the cervical spine. 
 
2.  The veteran's service-connected cervical spine 
radiculopathy is manifested by complaints of arm tingling and 
numbness.  He has not reported any incapacitating episodes 
due to his cervical disability.

3.  The veteran's service-connected lumbar spine disability 
is manifested by no more than slight limitation of motion 
evidenced by forward flexion to 80 degrees, backward 
extension to 20 to 30 degrees, and the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees.  There is no evidence of muscle spasm, no evidence 
of loss of lateral spine motion, no evidence of guarding, and 
the veteran does not have ankylosis in the thoracolumbar 
spine.

4.  The service-connected paresthesia of the alveolar nerve, 
left jaw, is manifested by complaints of sensory changes in 
the left chin and a feeling of dullness; objective 
examination showed that cranial nerves II-XII were intact, 
sensory paresthesias of the left jaw did not appear to be 
along any specific dermatomal or nerve pattern, no gross 
sensory changes to dull touch or to pinprick or temperature 
were noted, and the veteran's subjective symptoms did not 
correlate to any objective findings.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for cervical spine arthritis and radiculopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5290, and 5293 (2002) and Diagnostic Codes 5237 
and 5243 (2003). 

2.  The criteria for a disability rating higher than 10 
percent for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5292, 
5295 (2002) and Diagnostic Codes 5237 (2003). 

3.  The criteria for a compensable disability rating for 
paresthesia of the alveolar nerve, left jaw have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.123, 4.124, 38 C.F.R. § 4.124a, Diagnostic Codes 
8207, 8307, 8407. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since the veteran filed this claim, the regulations for 
rating spine disabilities have been changed and became 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (August 
27, 2003).  As the rating criteria were changed after the 
veteran filed his claim in 1998, the Board will consider 
whether he is entitled to a higher rating under either the 
old or the new rating criteria.  The Board also notes that 
the veteran was advised of the new regulations in the March 
2004 supplemental statement of the case.  

I.  Higher Rating for Cervical Spine Arthritis and 
Radiculopathy

The veteran's cervical spine disability was originally rated 
as 0 percent disabling in December 1999 under 38 C.F.R. 
Section 4.71a, Diagnostic Codes 5293, for degenerative disc 
disease of the cervical spine.  Pursuant to Diagnostic Code 
5293, in effect at that time, a 0 percent rating was assigned 
for postoperative intervertebral disc syndrome that was 
cured.  A 10 percent rating was assigned for mild 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation was assigned for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The evidence of record at that time, the report of VA 
examination in July 1999, showed that the veteran reported a 
history of cervical radiculopathy and claimed he developed 
arm tingling and numbness during service due to his C5-C6 
disc bulging.  He reported this was not a major problem and 
was only occasionally irritated by activities and did not 
prevent him from working.  Examination showed full range of 
motion with extension and flexion of the neck.  There was no 
point tenderness of the back and he had a negative straight 
leg raising test.  His reflexes were 2+ and symmetrical.  The 
diagnoses included history of neck pain.  An x-ray showed 
degenerative changes at C5-C6, loss of disc space height, and 
small anterior osteophytes and ossification of the anterior 
longitudinal ligament.  Thus, based on the lack of 
neurological findings in the July 1999 VA examination, there 
was no basis for the assignment of a compensable rating under 
Diagnostic Code 5293.  Moreover, other potentially applicable 
diagnostic codes, including Diagnostic Code 5003 (arthritis 
and limitation of motion), 5287 (cervical ankylosis), and 
5290 (limitation of cervical motion) did not serve as the 
basis for the assignment of a compensable rating as there was 
no objective medical evidence showing that the veteran had 
any cervical limitation of motion. 

On VA examination in 2001, however, forward flexion of the 
cervical spine was to 25 degrees, backward extension was to 
25 degrees, and lateral flexion was to 35 degrees 
bilaterally.  An x-ray of the cervical spine showed 
degenerative changes at C5-6 with loss of disc space height 
and anterior osteophytosis which had slightly worsened when 
compared to the prior study.  There was C5-6 neural foraminal 
narrowing from facet arthrosis.  The diagnoses included 
significant degenerative arthropathy of the cervical spine.  
On VA examination in December 2003 the veteran complained of 
neck pain and numbness and tingling that radiated down his 
arm.  He denied a history of neck surgery.  He limited 
strenuous activity that often worsened his neck symptoms.  He 
denied the use of any medication for his neck symptoms and 
denied use of a neck brace.  Examination of the cervical 
spine revealed forward flexion and backward extension were to 
30 degrees.  Lateral rotation was to 25 degrees on both the 
left and right.  Sensation was intact in his upper 
extremities to light touch and motor strength was 5/5.  The 
diagnoses included degenerative joint disease of the cervical 
spine.  

Thus, the VA examinations in 2001 and 2003 of record showed 
that in addition to the neurological symptoms, the veteran 
had limitation of motion of the cervical spine.  Based on the 
findings at that time, by March 2004 rating decision, the RO 
granted a 20 percent rating for the veteran's cervical spine 
disability, again using the criteria for Diagnostic Code 
5293.

The veteran contends that he is entitled to a rating higher 
than 20 percent for his service-connected cervical spine 
arthritis and radiculopathy.  Under the old regulations, the 
assignment of a rating higher than 20 percent would require a 
showing of cervical ankylosis (Diagnostic Code 5287) or 
severe limitation of motion of the cervical spine (Diagnostic 
Code 5290) or severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief (Diagnostic 
Code 5293).  The record reflects, however, that the veteran 
does have motion of the cervical spine, and that such motion, 
while limited, does not rise to the level of being severely 
limited.  

As noted above, the regulations for rating spine disabilities 
have been changed and became effective September 26, 2003.  
The new regulations for rating spine disabilities only allow 
for a rating higher than 20 percent for the service-connected 
cervical spine disability upon a showing of forward flexion 
of the cervical spine 15 degrees or less, or favorable 
ankylosis of the entire cervical spine, under Diagnostic Code 
5237, which employs a general rating formula for diseases and 
injuries of the spine, or upon a showing of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, under Diagnostic Code 5243, which employs a 
rating formula for intervertebral disc syndrome based on 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243.  A note following the general rating formula for 
disabilities of the spine provides that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  

The Board finds that even under the new criteria the 
veteran's cervical spine disability does not meet the 
criteria for a higher rating.  The medical evidence shows 
that he has forward flexion to 25 to 30 degrees and there is 
no evidence of or report of cervical ankylosis or 
incapacitating episodes due to his cervical spine disability.  
Thus, based on the evidence as outlined above, the Board 
finds that the veteran's cervical spine disability more 
nearly approximates the criteria for a 20 percent rating than 
for a higher rating.  The Board finds that the 20 percent 
evaluation currently assigned accurately reflects the 
disability picture presented and assignment of a higher 
rating is not appropriate at this time.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 38 
C.F.R. Section 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the criteria set forth in Diagnostic Code 5290 and 
Diagnostic Code 5237, which allow for the assignment of 
disability ratings based on limitation of motion.  The record 
shows that the veteran is limited by his cervical pain, but 
he limited strenuous activity that worsened his neck symptoms 
and he denied the use of medication or brace.  As such, the 
Board finds that the schedular rating of 20 percent currently 
assigned for the veteran's cervical disability is 
appropriate.

There are no identifiable periods of time, since the 
effective date of service connection, during which the 
cervical disability has been more than 20 percent disabling, 
and thus higher "staged ratings" are not warranted.  
Fenderson, supra.  The preponderance of the evidence is 
against the claim for a higher rating for cervical spine 
arthritis and radiculopathy.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

II.  Higher Rating for Arthritis of the Lumbar Spine

The veteran's lumbar spine disability was originally rated as 
0 percent disabling in December 1999 under 38 C.F.R. Section 
4.71a, Diagnostic Codes 5295, for lumbosacral strain.  
Pursuant to Diagnostic Code 5295, in effect at that time, a 0 
percent rating was assigned for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent rating was 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

The evidence of record at that time, the report of VA 
examination in July 1999, showed that the veteran reported 
intermittent muscular strain in the low back.  Examination 
showed full range of motion with extension and flexion of the 
back.  There was no point tenderness of the back and he had a 
negative straight leg raising test.  His reflexes were 2+ and 
symmetrical.  The diagnosis included history of low back 
pain.  An x-ray of the lumbar spine was normal.  Thus, there 
was no basis for the assignment of a compensable rating under 
Diagnostic Code 5295.  Moreover, other potentially applicable 
Diagnostic Codes Diagnostic Code 5003 (arthritis and 
limitation of motion), 5289 (lumbar ankylosis), and 5292 
(limitation of lumbar motion) did not serve as the basis for 
the assignment of a compensable rating as there was no 
objective medical evidence showing that the veteran had any 
lumbar limitation of motion. 


On VA examination in 2001 the veteran had flexion of the 
lumbar spine to 80 degrees, backward extension to 30 degrees, 
and lateral flexion to 35 degrees bilaterally.  Straight leg 
testing was negative bilaterally.  Deep tendon reflexes were 
2+ and symmetric in the lower extremities and there were no 
sensory or motor deficits.  An x-ray showed mild degenerative 
arthropathy of the lumbosacral spine.  On VA examination in 
December 2003 the veteran complained of low back pain for 
approximately 12 years that was worsened by sitting or 
standing for too long or by heavy lifting.  He denied any 
numbness and bladder or bowel complaints.  On examination, 
the lumbar spine musculature were symmetric and palpation of 
the spinous processes revealed him to be nontender.  Forward 
flexion was to 80 degrees, extension backwards was to 20 
degrees, lateral rotation was to 30 degrees bilaterally.  
Lower extremity motor strength was 5/5.  Sensation was intact 
to light touch.  The examiner noted that earlier x-rays taken 
in February 2001 showed early degenerative changes of the 
lumbar spine and lumbosacral spine.  The diagnoses included 
degenerative joint disease of the lumbar spine.  Thus, the 
medical evidence of record showed that the veteran had 
limitation of motion of the lumbar spine.  Based on the 
specific findings at that time, including the veteran's 
complaints of periodic pain and limitation, by March 2004 
rating decision, the RO granted a 10 percent rating for the 
veteran's service-connected lumbar spine disability, using 
the criteria for Diagnostic Code 5292.  Pursuant to 
Diagnostic Code 5292, a 10 percent rating is assigned when 
there is slight limitation of motion of the lumbar spine.  A 
20 percent rating is warranted when there is moderate 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

As noted above, since the veteran filed this claim, the 
regulations for rating spine disabilities have been changed 
and became effective September 26, 2003.  The new regulations 
for rating spine disabilities allow for a rating higher than 
10 percent for lumbar spine disability upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or severe guarding enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, under 
Diagnostic Code 5237, which employs a general rating formula 
for diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  A rating higher than 10 percent may 
also be assigned if there is moderate limitation of motion 
(Diagnostic Code 5292) or lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position (Diagnostic Code 
5295).

Based on the evidence as outlined above, the Board finds that 
the veteran's lumbar disability does not approximate the 
criteria for a higher rating under either the old or new 
rating criteria.  The medical evidence of record does not 
show that the veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees (forward flexion has been reported to be to 
80 degrees), or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding.  With findings of forward flexion to 80 degrees, 
backward extension to 20 or 30 degrees, lateral flexion to 35 
degrees, and lateral rotation to 30 degrees, the Board finds 
that the veteran does not have more than slight limitation of 
motion of the lumbar spine.  

Thus, given the evidence of record, the Board finds that the 
10 percent evaluation currently assigned for limitation of 
lumbar motion due to degenerative disc disease accurately 
reflects the disability picture presented and assignment of a 
higher evaluation is not appropriate at this time.  As set 
forth above, the criteria for a 20 percent evaluation under 
any of the applicable Diagnostic Codes have not been met 
because the veteran does not have ankylosis, moderate 
limitation of motion, muscle spasms, or guarding.  

Although the veteran has complained of low back pain that was 
worsened by sitting or standing for too long or by heavy 
lifting, the Board notes the veteran's reports of pain have 
already been considered in the assignment of a 10 percent 
rating, and in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, and the criteria set forth in Diagnostic 
Code 5292 and Diagnostic Code 5237, which allow for the 
assignment of disability ratings based on limitation of 
motion.  The record shows that the veteran is limited by his 
lumbar pain, but only with sitting or standing for too long 
or by heavy lifting.  As such, the Board finds that the 
schedular rating of 10 percent currently assigned for the 
veteran's lumbar disability is appropriate.

There are no identifiable periods of time, since the 
effective date of service connection, during which the 
service-connected lumbar disability has been more than 10 
percent disabling, and thus "staged ratings" are not 
warranted.  Fenderson, supra.  The preponderance of the 
evidence is against the claim for a higher rating for 
arthritis of the lumbar spine.  Thus the benefit-of-the-doubt 
rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

III.  Compensable Rating for Paresthesia of the Alveolar 
Nerve, Left Jaw

Disabilities involving the seventh cranial nerve may be 
evaluated based on paralysis, neuritis, or neuralgia.  38 
C.F.R. § 4.124a, Diagnostic Codes 8207, 8307, 8407.  
Paralysis is dependent upon relative loss of innervation of 
facial muscles.  Cranial neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  Cranial neuralgia is 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, again to be 
rated on the same scale, but with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, 
Diagnostic Codes 8207, 8307, 8407.  

On VA examination in February 2001 the veteran reported that 
in 1992 he had his wisdom teeth removed and had extensive 
numbness of the skin over the left mandibular region.  He 
denied any pain in the region, but described it as a constant 
irritation.  The diagnoses included sensory neuropathy of the 
skin over the left mandible secondary to prior wisdom teeth 
removal.  

On VA peripheral nerves examination in March 2003 the veteran 
reported that the sensory changes in his left chin continued 
and that there was a feeling of dullness.  He denied any 
specific difficulties with eating or motor loss of his jaw.  
Examination showed normal facial symmetry.  His smile was 
intact and he had eye closure on prompting.  Cranial nerves 
II-XII were intact.  With regard to his seventh nerve, the 
veteran reported some dullness subjectively, however, on 
pinprick and gross tactile sensation, the veteran clearly had 
intact sensation.  The assessment was that the veteran had 
sensory paresthesias of the left jaw, which did not appear to 
be along any specific dermatomal or nerve pattern that could 
be appreciated on examination and appeared to cross his left 
lower face.  The examiner appreciated no gross sensory 
changes to dull touch or to pinprick or temperature and noted 
that the veteran's subjective symptoms of lack of sensation 
(dullness) did not correlate specifically to any objective 
findings.

Since neuritis and neuralgia are rated on the same scale as 
paralysis, given the veteran's symptoms, his service-
connected paresthesia of the alveolar nerve of the left jaw 
warrants no more than a noncompensable rating.  While the 
veteran has reported feeling sensory changes in his left chin 
and a feeling of dullness, on pinprick and gross tactile 
sensation he had intact sensation.  The VA examiner noted 
that while the veteran had sensory paresthesias of the left 
jaw, it did not appear to be along any specific dermatomal or 
nerve pattern and did not correlate to any objective 
findings.  Thus, based on the medical findings in the record, 
there is no evidence that the symptoms resulting from the 
veteran's service-connected disability of the left jaw are 
more than sensory, or more than mild in degree, such that a 
compensable rating would be appropriate.  There is no 
evidence of loss of reflexes, muscle atrophy, or pain.  Thus, 
the criteria for a compensable schedular rating for 
paresthesia of the alveolar nerve of the left jaw have not 
been met.  38 C.F.R. § 4.124a, Diagnostic Codes 8307, 8407.  
Moreover, there are no identifiable periods of time, since 
the effective date of service connection, during which this 
disability has been more than 0 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson, supra.  
The preponderance of the evidence is against the claim for a 
higher rating for paresthesia of the alveolar nerve of the 
left jaw.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

IV.  Extraschedular ratings

The Board will also consider whether an extraschedular rating 
is warranted, for any of the three aforementioned service-
connected disabilities, under 38 C.F.R. § 3.321.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the pertinent regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board initially finds that the schedular evaluations in 
this case are not inadequate.  A full range of ratings exist 
in the rating schedule for greater disability due to cervical 
spine, lumbar, or alveolar nerve disability.  However, as 
explained above, the record does not establish a basis to 
support a higher rating under the rating schedule.  The Board 
also finds no evidence of an exceptional disability picture 
in this case.  The veteran has not been hospitalized for 
treatment of his cervical, lumbar, or alveolar nerve 
disabilities, so as to warrant extraschedular consideration.  
The Board also does not find that these conditions by 
themselves have created a marked interference with his 
employment.  Indeed, the veteran has not contended that these 
disabilities have interfered with his employment.  For the 
reasons noted above, the Board concludes that the impairment 
resulting from this cervical, lumbar, and alveolar nerve 
disabilities is adequately compensated by the ratings now 
assigned.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


V.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in December 1999, before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in February 2001, and again in May 2003.  
Fortunately, the Court acknowledged in Pelegrini II that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini II 
that it was not requiring the voiding or nullification of any 
AOJ decision, only finding that appellants are entitled to 
VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
February 2001 and May 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The Board notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C.A. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file.  VA medical 
exams have been provided.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


	(CONTINUED ON NEXT PAGE)




ORDER

A rating higher than 20 percent for cervical spine arthritis 
and radiculopathy is denied.

A rating higher than 10 percent for arthritis of the lumbar 
spine is denied.

A compensable rating for paresthesia of the alveolar nerve, 
left jaw is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



